Exhibit EMPLOYMENT AGREEMENT EMPLOYMENT AGREEMENT (this “Agreement”), by and between AMBICOM HOLDINGS, INC. (formerly Med Control, Inc.), a Nevada corporation (the “Company”), and Mr. John Hwang (“Executive”), is hereby entered into as of January 15, 2009. W I T N E S S E T H WHEREAS, Executive is currently an employee of the Company; WHEREAS, the Company desires to continue to employ Executive in his capacity as Chief Executive Officer in connection with the conduct of its business, and Executive desires to accept such employment on the terms and conditions herein set forth; and WHEREAS, the Company and Executive desire to set forth the terms upon which Executive shall be so employed. NOW, THEREFORE, in consideration of the foregoing, the mutual covenants contained herein, and other good and valuable consideration the receipt and adequacy of which the Company and Executive each hereby acknowledge, the parties hereto, intending legally to be bound, agree as follows: 1.
